FILED
                            NOT FOR PUBLICATION
                                                                            OCT 22 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


JAMAAR JEROME WILLIAMS,     )                 No. 17-17442
                            )
     Petitioner-Appellant,  )                 D.C. No. 2:05-cv-00879-APG-CWH
                            )
     v.                     )                 MEMORANDUM*
                            )
JO GENTRY, Warden; ATTORNEY )
GENERAL FOR THE STATE OF    )
NEVADA,                     )
                            )
     Respondents-Appellees. )
                            )

                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                            Submitted October 2, 2019**
                             San Francisco, California

Before: FERNANDEZ and PAEZ, Circuit Judges, and CHOE-GROVES,*** Judge.

      Jamaar Jerome Williams appeals the district court’s dismissal of his habeas


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      ***
         The Honorable Jennifer Choe-Groves, Judge for the United States Court
of International Trade, sitting by designation.
corpus claim1 that trial counsel was ineffective because he failed to present an alibi

defense at Williams’ trial in the Clark County, Nevada district court. We affirm.

      Williams asserts that his procedural default in the Nevada state court

proceedings should be excused on the basis of cause and prejudice. See Martinez

v. Ryan, 566 U.S. 1, 17, 132 S. Ct. 1309, 1320, 182 L. Ed. 2d 272 (2012). We

disagree. In order to establish cause and prejudice, Williams had to “demonstrate

that the underlying ineffective-assistance-of-trial-counsel claim . . . [had] some

merit.” Id. at 14, 132 S. Ct. at 1318; see also Trevino v. Thaler, 569 U.S. 413, 423,

133 S. Ct. 1911, 1918, 185 L. Ed. 2d 1044 (2013); Rodney v. Filson, 916 F.3d

1254, 1260 & n.2 (9th Cir. 2019). That he has not done. See Strickland v.

Washington, 466 U.S. 668, 687–91, 104 S. Ct. 2052, 2064–66, 80 L. Ed. 2d 674

(1984). He has submitted no evidence that prior to Williams’ testimony at trial his

counsel had reason to suspect or believe that Williams had an alibi or alibi

witnesses. On the contrary, the record indicates the opposite. That is far from

showing some merit to his current claim of ineffective assistance of counsel. See

id. at 690–91, 104 S. Ct. at 2066; Eckert v. Tansy, 936 F.2d 444, 447 (9th Cir.

1991); see also Nev. Rev. Stat. § 174.233; Eckert v. State, 605 P.2d 617, 618–19

(Nev. 1980). The district court did not err.

      1
          See 28 U.S.C. § 2254.

                                           2
      Williams also argues that the district court should have held an evidentiary

hearing. While evidentiary hearings are often necessary,2 they are not required

where the record before the district court provides a sufficient basis for decision.3

Here, even fully crediting the declarations before the district court,4 nothing in the

declarations indicates that trial counsel was ineffective.

      AFFIRMED.




      2
       See, e.g., Rodney, 916 F.3d at 1261; Detrich v. Ryan, 740 F.3d 1237, 1246
(9th Cir. 2013) (en banc).
      3
       Runningeagle v. Ryan, 825 F.3d 970, 990–91 (9th Cir. 2016); see also
Schriro v. Landrigan, 550 U.S. 465, 474, 127 S. Ct. 1933, 1940, 167 L. Ed. 2d 836
(2007).
      4
       See Earp v. Ornoski, 431 F.3d 1158, 1170 (9th Cir. 2005); see also Stewart
v. Cate, 757 F.3d 929, 942 (9th Cir. 2014).

                                           3